dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-03-268-CV





HERITAGE ADMINISTRATIVE COMPANY, INC.
		        APPELLANT
	    
                    
 

V.



DENT ZONE NETWORK, L.L.C., DENT ZONE
	APPELLEES

INTERNATIONAL, INC., KEITH KAHN,

INDIVIDUALLY, AND TROY GOOD, INDIVIDUALLY





----------

FROM THE 393
RD
 DISTRICT COURT OF DENTON COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered appellant’s “Motion To Dismiss.”  It is the court's opinion that the motion should be granted; therefore, we dismiss the appeal.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).  

Costs of the appeal shall be paid by the party incurring the same, for which let execution issue. 





PER CURIAM	





PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



DELIVERED: February 26, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.